Citation Nr: 1401678	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-37 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to November 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO in March 2011; a transcript of that hearing is of record. 

As noted in the prior remand, the Board has characterized the Veteran's claim for COPD as one for service connection for any respiratory disorder, to include bronchitis, emphysema, and apical scarring and lung nodules.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).

The Board remanded this matter in September 2011 and March 2013 for additional development.  In its consideration of the appeal, the Board has reviewed the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded the Veteran's claim for a new examination; unfortunately, the resulting examination report is factually inaccurate, and requires an addendum opinion that considers an accurate medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  That June 2013 opinion relied on findings that the Veteran had no trouble with breathing "until well into the 2000s," and that his COPD was first demonstrated in 2004. 

The Board specifically addressed the Veteran's medical history in the prior remand:

Pertinent to the reasons for the current remand, the Veteran's service treatment records reflect that a February 1984 chest x-ray was within normal limits.  However, an October 1984 chest x-ray indicates a one centimeter defect in the right upper lobe noted to be a possible granuloma.  Further, an April 1986 VA examination report (dated less than 2 years following service) indicates the Veteran demonstrated mildly chronic bronchitis symptomatology; a May 198[6] chest x-ray showed a small partly calcified granuloma of the right lobe and blunting of the left costophrenic angle by old pleural thickening.  Finally, an August 1994 VA examination report reflects that a chest x-ray taken in conjunction with the examination demonstrated "obvious" COPD with adhesions of the left costophrenic angle and right upper lobe nodule.

The Board also notes that, per records added to the Virtual VA file since the most recent remand, x-rays in January 1992 resulted in a diagnosis of emphysema with scarring of the left base and a small nodule in the right upper lobe.

Based on the evidence of record, it is clear that the June 2013 examiner failed to consider an accurate medical history for the Veteran.  Therefore, a return of the claims file to that examiner for an addendum opinion that includes consideration of a correct factual history of the Veteran's pulmonary condition is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the June 2013 medical opinion.  The examiner must review the claims file, this remand, and the documents in Virtual VA (to specifically include the second set of CAPRI records added to Virtual VA in May 2013 which include the results of x-rays performed in January 1992); the ensuing report must indicate that such a review occurred.

The physician is asked to provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed respiratory disorders, to include emphysema, COPD, chronic bronchitis, and bilateral lung apical scarring and left lung nodules, either (a) had its onset (i.e., manifested) during the Veteran's period of active duty service, or (b) is otherwise related to his period of active duty service, to include a bout of left lobe streptococcal pneumonia with pleural effusion in 1981/82.

In rendering the requested opinions, the physician should discuss the significance, if any, of the October 1984 chest x-ray findings of possible right upper lobe granuloma, the April 1986 VA examination report findings of mildly chronic bronchitis symptomatology, the May 1986 chest x-ray report, the January 1992 x-rays and diagnosis of emphysema, and the August 1994 VA examination and chest x-ray reports.  

Additionally, the Board notes that even if the physician concludes the Veteran's current conditions are related to tobacco use, an opinion as to when these conditions had their onset (i.e., manifested) is still necessary.  

A complete medical rationale for all opinions expressed must be provided.  If the examiner is unable to provide any of the requested opinions without resort to speculation, he must explain why such an opinion would be speculative.  If the June 2013 examiner is unavailable to VA, a similarly-qualified physician should provide the requested opinions.  

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

